Campbell, J.,
delivered the opinion of the court.
In Foote v. Brown, 60 Miss. 155, we held that a tax collector could not be compelled to receive in payment of the tax for school purposes in the year 1882 a teacher’s warrant issued in a previous year, and that a county treasurer could not be required to pay such a warrant out of money collected for the year 1882, unless there was in his hands a surplus of such fund beyond what was required for schools for that year; but it was not decided or suggested that the board of supervisors might not levy a tax, within the limit of taxation allowed by law, to provide a fund to pay any deficit of a previous year. Teachers’ warrants lawfully issued constitute an indebtedness of the county, and may and should be provided for and paid, and as the levy by the board of supervisors in this case was within the limit prescribed by law for counties situated as Marion county was according to the bill, it was authorized, and the demurrer to the bill should have been sustained.
Reversed, and demurrer sustained and bill dismissed and catase remanded to the chancery court for a decree according to § 576 of the code.